Ce

U.S. Department of Justice PROCESS RECEIPT AND RETURN

United States Marshals Service See "Instructions for Service of Process by U.S. Marshal"

 

     

      
 

 

 

PLAINTIFF COURT CASE NUMBER
WILLIAM ROBERT SHAW 20-C-483

DEFENDANT ~ KR TYPE OF PROCESS
DR. ROBERT MCQUEENY Ws. Aa Nt, Wvr, Comp, Cons, Order

 

NAME OF INDIVIDUAL COMPANY, CORRQRATIOUSREE, *TO'SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE Dr. Robert McQueeny

 

 

 

 

 

AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)

“le Wilwaukee Co. leit HSU 949 NATH Street, Milwaukee, wi

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be

— served with this Form 285
William Robert Shaw #2017031179
Milwaukee County Jail Number of parties to be
949 N. 9th St. served in this case
Milwaukee, WI 53233 Check for service
on U.S.A.

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses, All Telephone
Numbers, and Estimated Times Available for Service):

NOTE: Pro Se Staff Attorneys advise that Milwaukee County wil NOT accept service for Dr. McQueeny, who is a contract employee.

 

 

 

 

 

 

 

Signature of Attorney or other Originator requesting service on behalf of: MM PLAINTIFF TELEPHONE NUMBER DATE
William Robert Shaw #2017031179 (1 DEFENDANT $/20/2020
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY — DO NOT WRITE BELOW THIS LINE

I acknowledge receipt for the total | Total Process District of Origin | District to Serve Signature of Authorized USMS Deputy or Clerk Date

number of process indicated. | 34

(Sign only for USM 285 if more S97 Vy }

than one USM 2835 is submitted) No. No. hMebhLy WMD C0 (2/2070
a T t

[hereby certify and return that 1 £1 have personally served, [1 have legal evidence of service, C] have executed as shown in "Remarks", the

process described on the individual, company, corporation, etc., at the address shown above on the on the individual, company, corporation, etc.
shown at the address inserted below.

 

 

 

 

 

 

(]_sIhereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

 

 

 

 

Name and title of individual served (if not shown above) Date Time CO am
pm
Address (complete only different than shown above) Signature of U.S. Marshal or Deputy
Service Fee Total Mileage Charges Forwarding Fee Total Charges Advance Deposits Amount owed to U.S. Marshal* or
(including endeavors) tAmountofRefirrd*)
O OC B 5. ft § 00 O Ht Ki

 

 

 

 

 

 

 

REMARKS /2 June 2Q2A—- Mailed to A
20 July FORO- \Naiver of Service not reNmad or filud —m focor.

 

Form USM-285
PRIOR VERSIONS OF THIS FORM ARE OBSOLETE Rev. 11/18

Case 1:20-cv-00483-WCG Filed 07/20/20 Page 10f1 Document 13
